t c memo united_states tax_court j michael bell and sandra l bell petitioners v commissioner of internal revenue respondent mba real_estate inc petitioner v commissioner of internal revenue respondent docket nos filed date perry d popovich for petitioners chong s hong for respondent memorandum opinion haines judge these cases before the court are consolidated for purposes of trial briefing and opinion j michael bell and sandra l bell bells and mba real_estate inc mba separately petitioned the court for redetermination of the following deficiencies in federal_income_tax petitioner j michael bell and sandra l bell docket no mba real_estate inc docket no year deficiency dollar_figure big_number big_number dollar_figure big_number big_number hereinafter and will be referred to as the years at issue after concessions the issues for decision are whether the issuance of the notices of deficiency for is barred by the expiration of the limitations_period for assessment pursuant to sec_6501 and whether the bells’ transfer of assets to mba was a sale or a capital_contribution background these cases were submitted to the court fully stipulated pursuant to rule the parties’ stipulations of facts with attached exhibits are incorporated herein by this reference when the petitions were filed the bells lived in california and mba’s principal_place_of_business was in santa clara california during the years at issue the number of defaults on loans secured_by residential real_estate in california increased dramatically because of the great unless otherwise indicated all section references are to the internal_revenue_code as amended and in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure recession during this time a property’s fair_market_value was often less than the amount owed to the lender as a result lenders acquired at foreclosure sales many of the residential properties securing their loans and attempted to resell the properties at higher prices these types of properties are known as real_estate owned properties reo some lenders serviced their own reo portfolios while others relied on third parties for these services during the years at issue mr bell was a licensed real_estate broker and mrs bell was a certified real_estate appraiser and a licensed real_estate sales agent by mr bell had completed training and had obtained the necessary certifications to join networks of brokers who assisted lenders with their reo portfolios the assistance consisted among other things of providing an estimate of the value of the residential real_estate securing the loan before a foreclosure sale if the lender acquired the real_estate at the foreclosure sale and the property was occupied the broker assisted in repossessing the property for the lender and overseeing the cleaning repair and maintenance of the property in anticipation of a subsequent sale the lender then signed a listing agreement with the broker authorizing the latter to sell the property other than nominal consideration for the preforeclosure estimate of value and reimbursement for any expenses related to the cleaning maintenance and repair of the property the broker’s compensation was principally the commission paid when the property was sold to a third party before the years at issue and until date mr bell operated his real_estate business as a sole_proprietorship under the trade_name realty world mba the proprietorship was reported as michael bell associates on the bells’ federal_income_tax return as a result of the increase in his reo business mr bell incorporated his business by filing mba’s articles of incorporation on date on the same day the bells and mba executed a lease for the business’ office shortly thereafter mba renewed mr bell’s franchise license agreement with realty world-northern california inc for a renewal fee of dollar_figure mba’s organization minutes were signed one month after the articles of incorporation were filed appointing mr bell president and treasurer and mrs bell vice president and secretary at approximately the same time the board_of directors authorized mba to broker real_estate under mr bell’s license and to purchase mr bell’s sole_proprietorship mba and mr bell entered into a purchase agreement on date for dollar_figure mr bell agreed to sell mba a ll the work in process customer lists contracts licenses franchise rights trade names goodwill and other tangible and intangible assets of that business known as ‘realty world - mba’ when the purchase agreement was signed mba had no capital no assets and no shareholders weeks after the purchase agreement was signed mba’s board_of directors resolved to issue shares to mr bell and shares to mrs bell in exchange for dollar_figure no appraisal was performed the dollar_figure purchase_price was determined exclusively by the bells the bells allocated dollar_figure of the purchase_price to the five-year franchise license agreement mr bell entered into with realty world- northern california inc in for dollar_figure the remaining dollar_figure of the purchase_price was allocated to contracts between mr bell and various lenders and entities to assist during the reo process the property subject_to of the contracts was sold before date and the bells received a payment of dollar_figure for services rendered pursuant to the contract on date on date mba booked a dollar_figure account receivable for this contract when the purchase agreement was entered into the other contracts required additional services by mr bell and there was no certainty that these contracts would produce income the purchase agreement states that the purchase_price was payable in monthly installments of dollar_figure or more on the first of each month and that the unpaid principal_amount was subject_to interest each year mba did not provide any security for the purchase_price and a promissory note was not executed the purchase_price was eventually paid in full but mba did not make all payments timely on their returns for the years at issue the bells reported a dollar_figure cost_basis in the realty world franchise and reported long-term_capital_gain from the transaction using form_6252 installment_sale income the bells also reported the following amounts as interest payments dollar_figure for dollar_figure for and dollar_figure for mba reported substantially the same amounts as interest payments on its returns for the years at issue mba amortized the dollar_figure purchase_price over five years mba accrued dollar_figure of current_earnings_and_profits e_p in following the dollar_figure distribution to the bells mba had dollar_figure of accumulated e_p at the end of in mba accrued current e_p of dollar_figure following the dollar_figure distribution to the bells mba had an accumulated e_p of dollar_figure at the end of mba accrued current e_p of dollar_figure in mba’s current e_p for and its accumulated e_p of dollar_figure exceeded the dollar_figure distributed to the bells in the bells’ return was due by date it was not filed until date mba’s tax_return was due by date it was mailed on date and was received on date on date respondent sent notices of deficiency for the years at issue to the bells and mba by certified mail determining that the bells’ entire gain from the sale was ordinary_income and that mba should have amortized the purchase_price over years before trial the court granted respondent’s motion for leave to file an amendment to the answer in the amended answer respondent argues that the transfer of the sole proprietorship’s assets to mba was a capital_contribution subject_to sec_351 not a sale respondent argues that payments made to the bells were in fact dividends and that the assets transferred to mba may not be amortized or depreciated discussion i whether we may determine whether a deficiency exists for a the bells the bells’ petition asserts that the statute_of_limitations bars respondent from assessing or collecting any deficiency for the bells’ return was due by date but it was not filed until date the statutory a form 1120x amended u s_corporation income_tax return for was completed and presented to respondent during the examination but was not filed notice_of_deficiency for was sent to the bells via certified mail on date sec_6501 generally requires that taxes be assessed within three years after a return is filed the commissioner however is generally precluded from making an assessment until a notice_of_deficiency is mailed to the taxpayer during the period when a taxpayer may file a petition with this court and if a petition is filed until this court’s decision becomes final sec_301_6213-1 proced admin regs we may determine whether a deficiency exists for the bells for because the notice_of_deficiency was issued before the expiration of the three-year period set by sec_6501 b mba mba’s petition also asserts that the statute_of_limitations bars respondent from assessing or collecting any deficiency for mba’s return was mailed on date and received on date the return was due and deemed filed on date the notice_of_deficiency sent via certified mail on date was issued before the expiration of the three- year period of limitations on assessment see sec_6501 sec_6213 sec_301 a proced admin regs accordingly we may determine whether a deficiency exists for mba for ii whether the bells’ transfer of realty world mba’s assets to mba was a capital_contribution subject_to sec_351 the bells and mba contend that the transfer of the sole proprietorship’s assets to mba was a sale and must be treated as such for tax purposes respondent asserts that in substance the transaction was a capital_contribution deciding these cases on the basis of the preponderance_of_the_evidence we agree with respondent and hold that the transfer of assets to mba was a capital_contribution governed by sec_351 a substance over form the substance of a transaction not its form is controlling for tax purposes 293_us_465 transfers between related parties such as mr bell and mba are subject_to close scrutiny but do not necessarily lack economic_substance 827_f2d_1409 9th cir am underwriters inc v commissioner tcmemo_1996_ we must determine whether the transfer was a capital_contribution or a sale creating a debtor-creditor relationship when an overall plan is accomplished through a series of steps we must evaluate the plan not each step for tax purposes 70_tc_121 where a series of closely related steps are taken pursuant to a plan to achieve an intended result the transaction must be viewed as an integrated whole for tax purposes the sole purpose of mba’s organization was to incorporate mr bell’s sole_proprietorship the inseparable relationship between mba’s organization and the transfer of the sole proprietorship’s assets weighs in favor of finding that the transfer was a capital_contribution particularly in the light of the lack of evidence of a business reason for dividing the transaction see id pincite 50_tc_203 absent a stipulation to the contrary an appeal in these cases would lie to the court_of_appeals for the ninth circuit see sec_7482 and b 54_tc_742 aff’d 445_f2d_985 10th cir that court_of_appeals applies an 11-factor test to determine whether a shareholder’s transfer to a corporation is a sale or a capital_contribution hardman f 2d pincite2 424_f2d_1330 9th cir no single factor is controlling and the facts and circumstances of each case must be taken into consideration hardman f 2d pincite the primary purpose of the factors is to help the court determine the parties’ intent through their objective and subjective expressions am underwriters inc v commissioner tcmemo_1996_548 slip op pincite we examine each factor below title of debt_instrument the issuance of a note evidences debt and the issuance of stock indicates an equity contribution hardman f 2d pincite mr bell and mba executed a purchase agreement transferring the sole proprietorship’s assets to mba for dollar_figure the purchase agreement provides that the purchase_price was to be paid in installments of dollar_figure or more on the first of each month the unpaid principal_amount was subject_to interest at the annual rate of in hardman the court noted that the document at issue included wording typically contained in a promissory note and did not include wording typically contained in a stock certificate id similarly the wording in the purchase agreement is typical of a promissory note and it does not contain wording commonly included in a stock certificate this factor weighs in favor of finding that the transaction was a sale maturity_date a fixed maturity_date is evidence that a debt exists because it requires fulfillment of the financial obligation at a specific time na gen p’ship subs v commissioner tcmemo_2012_172 the lack of a fixed maturity_date however indicates that payment is linked to the success of the business and is evidence of an equity_interest hardman f 2d pincite the purchase agreement requires monthly payments of at least dollar_figure on the first of each month while the purchase agreement does not specifically state the date that the final payment would be made it does require that repayment be made no later than a fixed date this factor weighs in favor of finding that the transaction was a sale payment source payments that depend on earnings or come from a restricted source indicate an equity_interest id na gen p’ship subs v commissioner tcmemo_2012_172 the purchase agreement has no caveats regarding payment of the purchase_price on its face the payments were due even if mba was not profitable this interpretation is supported by evidence presented by the bells indicating that one of the benefits of structuring the transfer of realty world mba’s assets to mba as a sale was that they would receive a steady stream of income each month for several years until the purchase_price was paid off without concern for the ups and downs of the business world however we cannot ignore common sense in making our analysis mba acquired essentially all of its assets which had very little if any liquidation value in exchange for the promise of repayment in the purchase agreement without income it would be impossible for mba to make any payments due under the purchase agreement and repayment was completely contingent on mba’s earnings consequently this factor weighs in favor of finding that the transfer was a capital_contribution right to enforce payments the right to enforce payment of principal and interest is evidence of a debt na gen p’ship subs v commissioner tcmemo_2012_172 mba did not provide any security in connection with its promises to pay while the lack of security generally indicates an equity_interest it can be less important in transactions between related parties see eg am underwriters inc v commissioner tcmemo_1996_548 when the transfer occurred mba had very little capital and no history of repayment if mba had failed to pay mr bell’s recourse would have been limited to seeking to enforce the repayment obligations in the purchase agreement in the light of the facts we find that the lack of a security_agreement and mr bell’s recourse in the event of mba’s nonpayment weigh in favor of finding that this transaction was a capital_contribution participation and management an increase in a shareholder’s interest in a corporation as the result of a transaction indicates an equity_interest hardman f 2d pincite na gen p’ship subs v commissioner tcmemo_2012_172 mba had no shareholders when the purchase agreement was signed and the bells subsequently became mba’s sole shareholders the transaction did not affect mr bell’s ownership_interest this factor is neutral status in relation to other corporate creditors subordinating the right to repayment to rights of the corporation’s other creditors generally indicates an equity_interest hardman f 2d pincite na gen p’ship subs v commissioner tcmemo_2012_172 the purchase agreement does not expressly subordinate mr bell’s right to repayment to rights of other creditors and there is no evidence that it was in fact so subordinated consequently this factor is neutral parties’ intent while all factors are intended to help the court discern the parties’ intentions this factor focuses exclusively on objective evidence of whether the parties intended for the transfer to create debt or an equity_interest hardman f 2d pincite na gen p’ship subs v commissioner tcmemo_2012_172 am underwriters inc v commissioner tcmemo_1996_548 it is clear from the parties’ evidence that the bells intended to sell the sole proprietorship’s assets to mba the wording in the purchase agreement is similar to that typically found in a promissory note and the transaction was reported as a sale for tax purposes this factor weighs in favor of finding that the transfer was a sale corporation’s capitalization thin_capitalization tends to indicate that a transaction is a capital_contribution hardman f 2d pincite am underwriters inc v commissioner tcmemo_1996_548 a corporation’s debt-to-equity_ratio is determined by comparing all of a corporation’s liabilities to the shareholders’ equity am underwriters inc v commissioner tcmemo_1996_548 when the purchase agreement was executed mba had no assets because the bells’ dollar_figure capital_contribution was not made until on or after date even if the bells’ cash contribution had been made before the execution of the purchase agreement mba’s capitalization would have been extremely thin mba’s inadequate capitalization is an indication that the transaction was a capital_contribution identity of interest advances made by shareholders in proportion to their stock ownership indicate a capital_contribution hardman f 2d pincite na gen p’ship subs v commissioner tcmemo_2012_172 am underwriters inc v commissioner tcmemo_1996_548 a sole shareholder’s advance is more likely committed to the risk of the business than an advance from a creditor who is not a shareholder na gen p’ship subs v commissioner tcmemo_2012_172 slip op pincite the transaction took place between mba and mr bell the fact that mr and mrs bell later became mba’s sole shareholders indicates a capital_contribution interest_paid only with e_p this factor considers the source of interest payments and is effectively the same as the third factor hardman f 2d pincite an obligation to pay and payment of a fixed rate of interest is an indication of debt na gen p’ship subs v commissioner tcmemo_2012_172 the purchase agreement provides that interest shall accrue on the unpaid principal at the annual rate of though the purchase agreement does not condition the payment of interest on the corporation’s having e_p payment of interest would be possible only if mba generated income this factor weighs in favor of finding that the transaction was a capital_contribution ability to obtain loans from other sources the corporation’s ability to borrow funds from a third party indicates a debt hardman f 2d pincite na gen p’ship subs v commissioner tcmemo_2012_172 if no reasonable creditor would have sold property to the corporation with payments to be made in the future an inference arises that a reasonable shareholder would not do so either hardman f 2d pincite there is no evidence in the record as to whether mba would have been able to obtain a loan from a third party mba was a newly organized thinly capitalized business we do not believe that an arm’s-length creditor would have been willing to lend mba dollar_figure on terms and conditions the same as those in the purchase agreement this factor weighs in favor of finding that the transaction was a capital_contribution some of the above factors are neutral others weigh in favor of finding that the transaction created a debtor-creditor relationship and others favor finding that it created an equity_interest considering all of the factors together we believe that they weigh in favor of finding that the transaction was in substance a capital_contribution b whether sec_351 governs the tax consequences of the transaction sec_351 provides no gain_or_loss shall be recognized if property is transferred to a corporation by one or more persons solely in exchange for stock in such corporation and immediately_after_the_exchange such person or persons are in control of the corporation person s have control if they own stock possessing at least of the total combined voting power of all of the corporation’s voting_stock and the total number of shares of all of the corporation’s other classes of stock sec_368 the application of sec_351 is mandatory if all of the requirements are met nye v commissioner t c pincite in substance in order to incorporate mr bell’s existing business the bells transferred dollar_figure in cash and all of the sole proprietorship’s assets to mba solely in exchange for mba’s stock the bells were in control of mba immediately_after_the_transfer of cash because they became mba’s sole shareholders thus sec_351 governs the tax consequences of this transaction iii tax consequences to the bells a completed contract purportedly transferred to mba accounts_receivable may be transferred to a newly formed corporation in a sec_351 transaction see 490_f2d_1172 3d cir revrul_80_198 1980_2_cb_113 however it is a longstanding principle that income must be taxed to the one who earns it and attempts to assign income to another entity are not recognized for federal tax purposes see 281_us_111 the sale of property subject_to of the contracts that was purportedly sold to mba closed on date and the dollar_figure payment was received on date because payment was received before the date that the contract was transferred to mba it cannot be construed as an account receivable for purposes of sec_351 the bells should have included the dollar_figure in their income b dividends money distributed to a shareholder out of a corporation’s e_p is considered a dividend and shall be included in gross_income sec_301 c a to the extent that a corporation has e_p they are generally considered the source of corporate_distributions sec_316 since we have determined that the bells’ transfer of the sole proprietorship’s assets to mba was a capital_contribution mba’s payments to the bells in the years at issue must be treated as distributions not installment payments because mba’s e_p in each of these years exceeded the amount distributed to the bells the distributions should be treated as dividends for tax purposes iv tax consequences to mba mba’s initial basis in all of the property it received in connection with the sec_351 transaction was the same as the bells’ basis in the property see sec_362 in addition to the amount mba paid to renew the franchise license agreement mba will assume mr bell’s basis in the franchise license agreement on the basis of the evidence presented it appears that the bells had no basis in the transferred contracts or goodwill pursuant to sec_362 because mba has no basis in these items they may not be depreciated or amortized to reflect the foregoing decisions will be entered pursuant to rule
